Title: To James Madison from Georges F. Favre, Jr., 26 January 1808
From: Favre, Georges F., Jr.
To: Madison, James



Monsieur
Comté d’Yberville Territoire d’orléans ce 26e. Janr. 1808

Craignant de faire des fautes en faisant l’exposé cy après en anglais; Je vous prie de m’excuser, si je m’exprime en français
Les deux années accordées aux bureaux du Gouvernement Espagnole en Louisianne, pour la liquidation de leur affaires étant expirée, ils furent transportés dans la Floride occidentale.  Le plus grand nombre des emploiés à la Cantadorerie du Roy ont restés ont résidés dès lors à Pansacole, et quelques uns au Baton Rouge.
Lors du transport des bureaux en Floride, il restoit un papier monnoie en Louïsianne dû par le gouvernement Espagnole connu sous le nom de Certificat ou Livrance pour une Somme de 2,269,041. réaux soit $283,630:1l. deux cents quatres-vingt trois mille six cent trente piastres et un réal, les quelles livrances étoient depuis nombre d’années entre les mains des habitants qui en attendoient journellement le payement.
Etant connu sous des rapports avantageux à la Nlle. orléans Je fus chargé l’année dernière, d’aller en Louisianne solliciter le payement d’une partie de livrance appartenant à des négociants, et de voir la possibilité de faire payer toutes les livrances en Général.
À mon arrivée à Pansacole, Don Juan Ventura Morales Intendant par interime, me dit qu’ayant un Supérieur en la personne du Vice Roy du Mexique il étoit obligé de se conformer à ses ordres; qu’il avoit renvoyé à un temps futur le payement des livrances en Louisianne, que cependant il prendrai sur lui de retirer mes livrances si j’y ajoutoit une pareille somme en argent, qu’il me donnerai pour, des traittes (en Carta de pago) sur son Exelentissimo de Yugaray Capitaine Général vice Roy du Mexique, à la somme total des livrances, et de l’argent; en annonçant que j’avois fait un prêt à la Caisse Royal, et qu’en cette Considération on avoit retiré mes livrances.
Après nombre de difficultés qui s’élevèrent à ce sujet entre l’Intendant et le Contador, Je fus expedié, l’argent fut déposé, et les traittes furent envoyées de la Nlle. Orléans à la Veracruz où je crois qu’elles ont été payées.
Par une récapitulation faite à Pansacole au mois de Septembre dernier, il paroissoit que cette manière, & par la vente de quelques terres une Somme de quatre vingt mille piastres environ de la Some primitive des livrances avoient été retirée.  Il en reste probablement pour $200,000. plus ou moins.  Nombre d’habitants de ce Territoire à qui ces livrances sont duês depuis sept et huit ans Se trouvent dès lors privés de leur Capitaux  Ils n’ont pas pu augmenter leur créance contre le Gouvernement Espagnole en faisant un prêt; en versant de l’argent dans la Caisse de la Floride Occidentale.
Aujourd’huy, Monsieur, que les nouvelles politiques donnent à craindre une rupture entre les Etats Unis, & la France, ce qui probablement entraineroit l’Espagne, J’ai cru de mon devoir de prendre la liberté de vous exposer ce que cy dessus, & en attendant mon retour a la Nlle: Orleans, où j’ai l’intention de m’entretenir à ce sujet avec le Gouverneur Claiborne de vous prier de solliciter du Gouvernement Espagnole ou l’intervention de son ambassadeur, afin de faire la demande avec succes au Vice Roy du Mexique du montant des livrances ou certificats restant à payer en Louisianne, & ceux qui pourroient se trouver dans les territoires, et Etats voisins de nous.  Si au milieu de vos grandes occupations vous pouvez, Monsieur, vous occuper de la dette duê aux habitants de la Louisianne, ils vous en auront une bien grande réconnoissance  J’ai l’honneur d’être, Monsieur Votre très humble & très obéissant serviteur

Geo: F: Favre Jr

